DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a holster, classified in 224/243.
II. Claims 11-20, drawn to a method of forming/using a firearm holster, classified in 41/70/01.
The inventions are independent or distinct, each from the other because: 
Inventions I and II are related as product and process of use (for clarity, Claim 11 and some others appear to be a process of making and are currently similar in scope to corresponding apparatus claims, but claim 13 is a process of using and is considered controlling as the more limited claim which requires restriction).  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process of using that product for example the claimed process but holding an item that is not a firearm in the holster instead of a firearm and/or not discharging a firearm inside the holster and/or not retaining a bullet in the cavity when a firearm is discharged inside the holster (e.g. ejecting it from the cavity instead of retaining it).
This application contains claims directed to the following patentably distinct species:
Applicant must elect a single specific embodiment of holster structure from those disclosed, including:

A particular set of mounting structure, for example:
A pair of clips or loops like those shown in FIG. 1;
A single clip or loop as shown in FIG. 2.


Two sides with front and rear overlaps as shown in FIG. 3;
The multi-piece interconnected structure as shown in FIGS. 5A-B;
The alternative shown in FIG. 6;
The alternative shown in FIG. 7;
The Alternative shown in FIG. 8;
The alternative shown in FIG. 9;
The alternative shown in FIG. 10;
One of the alternative shown in FIGS. 11A-11I (and specify which drawings show and what structure/process makes up that alternative).

For clarity, unless explicitly stated otherwise, the election includes ONLY the specific structure shown in the drawings, and any variations disclosed in the specification which are not obvious (i.e. non-patentably distinct) variations are considered a non-elected species.  If Applicant wishes to elect a variation disclosed in the specification in place of that shown in the drawings, this must be made explicit and the particular structure of the elected embodiment must be made clear.  It is noted that Applicant may traverse with respect to some variations, such as arguing that they would not present a search burden, but Applicant must clearly elect only a single specific version not including any other variations and must explicitly state which variations the traversal is with respect to and why.
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of those species. In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was not made to applicant in this particular case because this species restriction is considered complex (i.e., the restriction requires more than one election), see MPEP 812.01.  
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734